ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 5/12/2021 has been entered.  Claims 1 and 10-13 have been amended.  No claims have been cancelled.  No claims have been added.  Claims 1-20 are still pending in this application, with claim 1 being independent.
The objections to Claims 1 and 10-13 have been withdrawn in view of the amendment.
The rejections of Claims 1-20 under 35 U.S.C. 112(b) have been withdrawn in view of the amendment.
The Nonstatutory Double Patenting Rejections of Claim 1 have been withdrawn in view of the receipt of a timely filed Terminal Disclaimer.

Terminal Disclaimer
The terminal disclaimer filed on 5/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted in applications 16/380972 and 16/406052 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the claim is allowable for the same reasons previously discussed in Section 20 of the Non-Final Rejection mailed 3/1/2021, and in view of the receipt of a timely filed Terminal Disclaimer.

Claims 2-20 depend on Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609.  The examiner can normally be reached on Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875